DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the amendment filed on 12/27/2021. Claims 1-3, 5-11, 13-18, 20 are pending. Claims 1, 9, 16 are amended. No claims have been added. Claims 4, 12, 19 have been cancelled.

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. The applicant has argued the previous 101 rejection making general statements specifically “First, the pending claims do not recite an abstract idea exception that includes either a mathematical concept, certain methods of organizing human activity, or a mental process. Second, even if the pending claims recite a judicial exception, they are not "directed to" a judicial exception as the pending claims as a whole integrate the recited judicial exception into a practical application. Third, even if the pending claims are "directed to" a judicial exception, the pending claims provide an inventive concept and are thus eligible.” The examiner respectfully disagrees. Specifically, applicant’s claims are directed to analyzing transaction data to determine mobile location selections. 
[0030]        In this way, the invention identifies entity customer interactions with the entity, 
the location of those interactions, and the products/services purchased during the interactions. The system may track entity mobile location presence, such as at a tradeshow, roadshow, conference, vehicle, or the like. The system may also identify the touch points with customers at those locations such as resource interactions and the like to generate a mobile entity presences 

The applicant is merely performing a mental process in a computer environment. An example of a case identifying a mental process performed in a computer environment as an abstract idea is Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360. In this case, the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network, was analogous to how a person decides whether to read or dispose of a particular piece of mail and that "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper". 838 F.3d at 1318, 120 USPQ2d at 1360. Another example is FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016). The patentee in FairWarning claimed a system and method of detecting fraud and/or misuse in a computer environment, in which information regarding accesses of a patient’s personal health information was analyzed according to one of several rules (i.e., related to accesses in excess of a specific volume, accesses during a pre-determined time interval, or accesses by a specific user) to determine if the activity indicates improper access. 839 F.3d. at 1092, 120 USPQ2d at 1294. The court determined that these claims were directed to a mental process of detecting misuse, and that the claimed rules here were "the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries." 839 F.3d. at 1094-95, 120 USPQ2d at 1296. Using a computer as a tool to perform a mental process. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. 

The specification, nor does the applicant direct us to any evidence, that the claimed elements invoke any inventive programming, require any specialized computer hardware or other inventive 

For these reasons, no element or combination of elements recited in the independent claims beyond the judicial exception that is not “well-understood, routine, conventional” in the field or that contains any “inventive concept” or adds anything “significantly more” to transform the abstract concept into a patent-eligible application. See Alice, 573 U.S. at 221.

The applicant has argued the claimed invention in view of CosmoKey. The examiner respectfully disagrees. The applicant seeks to analogize applicant’s claims to the claims in CosmoKey Solutions GmbH & Co. KG v. Dui Security LLC, No. 2020-2043, 2021 WL 4515279, at *1 (Fed. Cir. Oct. 4, 2021) (the specification of the patent-in-suit indicated using a user’s mobile device for authentication by confirming that the person carrying the mobile device is present at the terminal location from which the transaction approval is requested was a conventional authentication method, specifically, determining to be patent-eligible claims reciting “a specific improvement to authentication [of a user to a transaction],” including the steps of “having the authentication device check whether a predetermined time relation exists,” “ensuring that the authentication function is normally inactive and is activated by the user only 

With regard to the 103 rejection, the applicant has argued that the prior art does not teach specific limitations. The examiner respectfully disagrees. Specifically the applicant has argued that the prior art does not specifically teach “a mobile entity presence metric for mobile entities that identifies direct resource generation and indirect resource generation from entity presence at the mobile location, wherein direct resource generation comprises direct interaction with a customer at the mobile location and indirect resource generation comprises identification of future interactions from one or more customers at the mobile location.” The examiner respectfully disagrees. As can be seen in the Hammad reference, the prior art teaches wherein the mobile entity presence metrics identifies direct resource generation, wherein direct resource generation comprises direct interaction with a customer at the mobile location
(¶ 43, To illustrate, when a user makes a purchase at a mobile merchant (e.g., a food truck) using a portable consumer device (e.g., a credit card, debit card, etc.), the mobile merchant or user may swipe or scan the device at an access device of the mobile merchant such as a mobile POS terminal. The terminal may then generate and transmit an authorization request message to the mobile merchant's acquirer. If the mobile POS terminal is capable of determining its geographic location (e.g., utilizing a global positioning system (GPS)), the generated authorization request message can include the location 

As can be seen in at least paragraph 43, of Hammad the user has direct interaction with a customer at a mobile location (the mobile merchant or user may swipe or scan the device at an access device of the mobile merchant such as a mobile POS terminal… the generated authorization request message can include the location of the terminal which corresponds to the location of the mobile merchant at the time of the transaction…the authorization request message may indicate that the transaction occurred at Civic Center Plaza in San Francisco, Calif. on May 15, 2012 at 11:30 A.M., and that the authorization amount is $10.00. Upon receipt, the mobile merchant's acquirer can transmit the authorization request message to a payment processing network for forwarding to an issuer of the account associated with the consumer's device). The customer makes a purchase which is a direct interaction. Further support is provided in Hammad ¶ 58, 66.

indirect resource generation from entity presence at the mobile location, wherein indirect resource generation comprises identification of future interactions from one or more customers at the mobile location 
(¶ 38, In one embodiment, the recommended matches may be based on availability of one or more of the participants. For example, if a chef inputs into their calendar profile that they will be traveling to a particular city on a particular date, the system may utilize this information to suggest new recommended matches for restaurants in that city that the chef may be interested in. Customers may also receive similar calendar and location-based suggestions. Restaurants may also receive location-based suggestions for traveling chefs or even traveling restaurants, such as a food truck.) 

As can be seen in paragraph 38 of Meza-Guinea the prior art discloses a user putting in their future location and receiving identification of a possible location calendar suggestion. This is analogous with applicant’s indirect resource generation which comprises identification of future interactions from one or more customers at the mobile location. This is also disclosed in ¶ 48, 49 “Similarly, the system includes a communication tool that allows the participants in an event to easily communicate with each other for planning and marketing of the event. This includes direct communication and sharing of contact information between the musician and bar, as well as [indirect] marketing messages that can be sent out to potential customers to invite them to the event or allow them to book reservations, buy tickets, review the event, etc. The system may provide the musician and restaurant with marketing materials and information to post to social media and other profiles to promote the event internally within the system and externally to third party sites.”

. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-11, 13-18, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of analyzing transaction data to determine and schedule mobile location selections. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-3, 5-11, 13-18, 20) is/are directed to an abstract idea without significantly more. 

Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (16-18, 20) is/are directed to a method, claim(s) (9-11, 13-15) is/ are directed to a computer readable medium, and claims(s) (1-3, 5-8) is/are directed to a system and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

 Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites the limitations of identifying historical transactions to generate possible locations which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting by a computer processing device, nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the by a computer processing device language, the claim encompasses a user manually determining a geographic location of transactions and making a decision about future locations for the mobile (tradeshow, roadshow, conference, vehicle). The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  With regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  


(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to determine/schedule a location to set up shop based on previous transactions which is a Fundamental Economic Practices or Principles. Thus, the claim recites an abstract idea. Fundamental Economic Practices or Principles Under the 2019 PEG, “fundamental economic principles or practices,” which describe subject matter relating to the economy and commerce, are considered to be a “certain method of organizing human activity.” According to the 2019 PEG, “fundamental economic principles or practices” include hedging, insurance, and mitigating risk. The term “fundamental” is not used in the sense of necessarily being “old” or “well-known,” although being old or well-known may indicate that the practice is “fundamental.”



Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): a computing system, a medium, a communication device, a processing device, a communication network, interface. The claimed technology is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 


	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  

For further clarification the Examiner points out that the claim(s) recite(s) identifying transactions, plotting the locations of the transactions, identifying historic transactions at a specific location, generating a presence metric, present the presence metric and a customer matrix to a merchant, generating a possible location for future sales, displaying the mobile location selection and calendaring which are viewed as an abstract idea in the form of a mental process applied to certain methods of organizing human activity. This judicial exception is not integrated into a practical application because the use of a computer for identifying, plotting, generating, displaying which is the abstract idea steps of analyzing transaction data to determine mobile location selections in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process applied to certain methods of organizing human activity (i.e. analyzing transaction data to determine future pop up shop locations).  Using a computer to identify, plot, generate and present such a mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine where to open up the next mobile store:

[0004]      In this way, the invention identifies entity customer interactions with the entity, the location of those interactions, and the products/services purchased during the interactions. The system may track entity mobile location presence, such as at a tradeshow, roadshow, conference, vehicle, or the like. The system may also identify the touch points with customers at those locations such as resource interactions and the like to generate a mobile entity presences effectiveness metric. This reviews the entity resource requirements and logistic requirements for traveling to and staying at the mobile location for the entity. Comparing this with the resource generation and/or customer touch points from the mobile entity presence may generate an effectiveness metrics scoring the value of traveling to the mobile location.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            Claims 2-3, 5-8, 10-11, 13-15, 17-18, 20 recite limitations which further limit the claimed analysis of data.


Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Thus the problem the 


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).




(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 


The prior art Hammad et al. (US 20130198046 A1), D'Imporzano et al. (US 20090307054 A1), Christian et al. (US 20150379531 A1) discloses the additional elements of a computing system, a medium, a communication device, a processing device, a communication network, an interface in at least Hammad et al. (Fig. 1, 2, 12-14, ¶ 29, 33, 35, 43-48, 50, 52, 54, 55, 65-67, 74, 91, 100, 112-113, 119, 121),  D'Imporzano et al. (Fig. 2, ¶ 3, 30, 89, 93, 212), Christian et al. (Fig. 1, 3, ¶ 2, 9, 10, 12, 21, 24, 26, 39, 52).


The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.


Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-11, 13-18, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant has newly amended in the limitation “wherein the mobile location selections and calendaring provides a cost compared to resource generation ratio for both direct and indirect customer interactions,” although the applicant has support for the exact language in the originally filed disclosure the applicant does not provide the manner of calculating in full, clear, concise, and exact terms. There is lack of written description for how “the cost” and “the resource generation ratio” are calculated and applied within the context of the invention. The applicant has not disclosed the analysis for these values. Appropriate clarification/correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-11, 13-18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 9, 16, the phrase "wherein the mobile location selections and calendaring provides a cost compared to resource generation ratio for both direct and indirect customer interaction" renders the claim indefinite because it is unclear what the applicant is claiming. Is the applicant claiming “a cost” compared to “a resource generation ratio?” Is the applicant claiming a cost compared to resource generation that is a ratio of the two values? It is further unclear what the applicant defines as a “resource generation” in view of cost. How is the resources generation determined? Is resource generation what is created by a food truck (e.g. A sandwich)? Clarification is requested. 

Claims 2-3, 5-8, 11, 13-15, 17-18, 20, inherit the rejections of the claims from which they depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-10, 13-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammad et al. (US 20130198046 A1) in view of D'Imporzano et al. (US 20090307054 A1) in view of Christian et al. (US 20150379531 A1) in view of Meza-Guinea et al. (US 20170061392 A1) in view of Montague (US 11023957 B1).

Regarding claim 1, Hammad teaches an entity presence interface (¶ 54, 55, 74, 119); a memory device with computer-readable program code stored thereon (¶ 50, 54, 91, 100, 121); a communication device, wherein the communication device is configured to establish operative communication with a plurality of networked devices via a communication network (¶ 33, 44, 52, 65-67, 112-113); a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to (¶ 29, 35, 43-48, 65): 

identify historic interactions with an entity comprising resource exchanges (¶ 93, Thus, analytics module 206 may aggregate all mobile merchant transactions conducted in the San Francisco Bay Area for the current or previous month, for example, and may then generate the various types of transaction volume data included in FIG. 5 such as sales volume 500(c), transaction count 500(d), mobile merchant count 500(e), sales volume per mobile merchant 500(f), transaction count per mobile merchant 500(g), and/or other transaction volume data. Once the transaction data is analyzed and the transaction volume data required for Report Type A generated, the data may be transmitted by analytics module 206 to report/alert generation module 208. ¶ 29, 43-45, 80, 82, 102); 

plot a geographic location of each of the historic interactions with the entity comprising resource exchange (¶ 31, As used herein, "transaction volume" may refer to a metric describing the volume of transactions at a selected location and/or time of day. For example, transaction volume can include a transaction count (e.g., a number of transactions), a sales volume (e.g., a revenue amount), a mobile merchant count (e.g., a number of mobile merchants), and any other suitable metric for a selected location and/or time of day. ¶ 79-81, FIG. 5 shows a transaction volume by location report 500 according to an embodiment of the invention. As shown in FIG. 5, transaction volume by location report 500 may include information describing transaction volume statistics for various geographic locations. For example, for transactions conducted by mobile merchants at a given location 500(a) and for a selected date interval 500(b), transaction volume by location report 500 can provide the total sales volume 500(c) (e.g., the total amount of approved transactions not subject to chargeback for all mobile merchants), the transaction count 500(d) (e.g., the total number of transactions conducted by all mobile merchants), the mobile merchant count 500(e) (e.g., the total number of mobile merchants conducting transactions), the sales volume per mobile merchant 500(f) (e.g., the sales volume divided by the mobile merchant count), and the transaction count per mobile merchant 500(g) (e.g., the transaction count 

identify the historic interactions that occur at a mobile entity location (¶ 27, As used herein, a "mobile merchant" may include an entity that can sell goods and/or services, and that can engage in transactions at different locations. For example, exemplary mobile merchants can include mobile food service providers (e.g., food trucks, food delivery, etc.), door-to-door salesmen, flea market vendors, home service providers (e.g., electricians, carpenters, floor installers, plumbers, gardeners, housekeepers, handymen, etc.), transportation service providers (e.g., taxis, limousines, tow trucks), and any mobile merchants that can engage in transactions at different locations. ¶ 31, As used herein, "transaction volume" may refer to a metric describing the volume of transactions at a selected location and/or time of day. For example, transaction volume can include a transaction count (e.g., a number of transactions), a sales volume (e.g., a revenue amount), a mobile merchant count (e.g., a number of mobile merchants), and any other suitable metric for a selected location and/or time of day. ¶ 79-81, FIG. 5 shows a transaction volume by location report 500 according to an embodiment of the invention. As shown in FIG. 5, transaction volume by location report 500 may include information describing transaction volume statistics for various geographic locations. For example, for transactions conducted by mobile merchants at a given location 500(a) and for a selected date interval 500(b), transaction volume by location report 500 can provide the total sales volume 500(c) (e.g., the total amount of approved transactions not subject to chargeback for all mobile merchants), the transaction count 500(d) (e.g., the total number of transactions conducted by all mobile merchants), the mobile merchant count 500(e) (e.g., the total number of mobile merchants conducting transactions), the sales volume per mobile 

generate mobile entity presence metrics for each mobile location (Fig. 4-9, ¶ 31, As used herein, "transaction volume" may refer to a metric describing the volume of transactions at a selected location and/or time of day. For example, transaction volume can include a transaction count (e.g., a number of transactions), a sales volume (e.g., a revenue amount), a mobile merchant count (e.g., a number of mobile merchants), and any other suitable metric for a selected location and/or time of day. ¶ 44, For example, a mobile merchant can request that the payment processing network provide a report on a daily basis, the report indicating the geographic locations and/or times of day associated with the highest sales volume., ¶ 70, Based on the preferences, the analytics module 206 may analyze the transaction data stored in transaction database 212, and generate transaction volume and/or fraud data for selected geographic locations and/or times of day. The data may be transmitted to report/alert generation module 208 so that a message can be generated and transmitted to a client device. ¶ 73, 79, 80);

wherein the mobile entity presence metrics identifies direct resource generation, wherein direct resource generation comprises direct interaction with a customer at the mobile location
(¶ 43, To illustrate, when a user makes a purchase at a mobile merchant (e.g., a food truck) using a portable consumer device (e.g., a credit card, debit card, etc.), the mobile merchant or user may swipe 

present the mobile entity presence metrics … to a user device (Fig. 4-9, ¶ 31, As used herein, "transaction volume" may refer to a metric describing the volume of transactions at a selected location and/or time of day. For example, transaction volume can include a transaction count (e.g., a number of transactions), a sales volume (e.g., a revenue amount), a mobile merchant count (e.g., a number of mobile merchants), and any other suitable metric for a selected location and/or time of day. ¶ 44, For example, a mobile merchant can request that the payment processing network provide a report on a daily basis, the report indicating the geographic locations and/or times of day associated with the highest sales volume., ¶ 70, Based on the preferences, the analytics module 206 may analyze the 

and generate mobile location selections for entity mobile location presence (¶ 79, For example, for transactions conducted by mobile merchants at a given location 500(a) and for a selected date interval 500(b), transaction volume by location report 500 can provide the total sales volume 500(c) (e.g., the total amount of approved transactions not subject to chargeback for all mobile merchants), the transaction count 500(d) (e.g., the total number of transactions conducted by all mobile merchants), the mobile merchant count 500(e) (e.g., the total number of mobile merchants conducting transactions), the sales volume per mobile merchant 500(f) (e.g., the sales volume divided by the mobile merchant count), and the transaction count per mobile merchant 500(g) (e.g., the transaction count divided by the mobile merchant count). In embodiments of the invention, more, less, or different information may be included in transaction volume by location report 500 depending on the mobile merchant preferences stored in enrollment database 210. Such reports may enable mobile merchants to choose the most profitable geographic locations to conduct transactions. ¶ 80, Such reports may enable merchants to choose the most profitable geographic locations to conduct transactions at specific time intervals throughout a given day., ¶ 31).

Hammad does not specifically teach a customer cluster matrix. 
However, D'Imporzano discloses a customer cluster matrix (¶ 226-240, Shopper analysis is composed of many different sub processes: Customer Cluster Matrix Customer Segmentation by Brand Sub Category Customer Segmentation). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Hammad to include/perform a customer cluster matrix, as taught/suggested by D'Imporzano. This known technique is applicable to the system of Hammad as they both share characteristics and capabilities, namely, they are directed to collecting consumer sales and marketing data, performing data analysis, and presenting the results of the analysis. One of ordinary skill in the art would have recognized that applying the known technique of D'Imporzano would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of D'Imporzano to the teachings of Hammad would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such a customer cluster matrix features into similar systems. Further, applying a customer cluster matrix would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the revealing of patterns between data points helps to distinguish and outline structures.	

Hammad does not specifically teach calendaring for entity mobile location presence. 

However, Christian discloses plot a geographic location of each of the historic interactions with the entity comprising resource exchange and generate mobile location selections and calendaring for entity mobile location presence (¶ 9, The present invention overcomes the aforementioned drawbacks by providing a system and method for tracking business input data related to mobile food businesses including, but not limited to, sales, orders, revenue, location, time of orders, weather conditions, and day of the week. A software application is provided that compiles the business data from one or more smart phones or devices of mobile food businesses using a profitability location engine. The profitability location engine may be configured to display output prediction data in the form of a report or map, for 

display the mobile location selection and calendaring via the entity presence interface (Fig. 3-6, ¶ 9, The profitability location engine may be configured to display output prediction data in the form of a report or map, for example, that indicates one or more locations as being profitable for the mobile food 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Hammad to include/perform calendaring for entity mobile location presence, as taught/suggested by Christian. This known technique is applicable to the system of Hammad as they both share characteristics and capabilities, namely, they are directed to determining the most profitable mobile merchant locations. One of ordinary skill in the art would have recognized that applying the known technique of Christian would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Christian to the teachings of Hammad would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such calendaring for entity mobile location presence features into similar systems. Further, applying calendaring for entity mobile 

Hammad does not specifically teach an indirect resource generation.

However, Meza-Guinea teaches wherein the mobile entity presence metrics further identifies direct resource generation and indirect resource generation from entity presence at the mobile location, wherein direct resource generation comprises direct interaction with a customer at the mobile location and indirect resource generation comprises identification of future interactions from one or more customers at the mobile location (¶ 38, In one embodiment, the recommended matches may be based on availability of one or more of the participants. For example, if a chef inputs into their calendar profile that they will be traveling to a particular city on a particular date, the system may utilize this information to suggest new recommended matches for restaurants in that city that the chef may be interested in. Customers may also receive similar calendar and location-based suggestions. Restaurants may also receive location-based suggestions for traveling chefs or even traveling restaurants, such as a food truck. ¶ 48, 49 “Similarly, the system includes a communication tool that allows the participants in an event to easily communicate with each other for planning and marketing of the event. This includes direct communication and sharing of contact information between the musician and bar, as well as [indirect] marketing messages that can be sent out to potential customers to invite them to the event or allow them to book reservations, buy tickets, review the event, etc. The system may provide the musician and restaurant with marketing materials and information to post to social media and other profiles to promote the event internally within the system and externally to third party sites.”).



Hammad does not specifically teach wherein the mobile location selections and calendaring provides a cost compared to resource generation ratio for both direct and indirect customer interactions.

However, Montague teaches wherein the mobile location selections and calendaring provides a cost compared to resource generation ratio for both direct and indirect customer interactions (col. 5, lines 9-57, Additionally, the systems and methods described herein further provide the ability to receive, via a user interface, a customer selection of an order, to determine, based on real-time location determining systems, locations of one or more mobile entities with changeable locations (such as merchant systems, customer systems, and in some embodiments third party systems such as couriers), and/or to automatically coordinate and monitor location-based fulfillment between the mobile entities. Still further, through the transmission and analysis of data communicated between the computing devices, valuable intelligence about customer interest and historical and predictive customer, merchant, and/or 
Through the application of the systems and methods described herein and set forth in FIGS. 1-10, customers may receive targeted recommendations based on their proximity to merchants of interest (or merchants offering products of interest) without having to perform extensive search or filtering of merchant's and/or their products. Further, the systems described herein expedite a fulfillment process by dynamically determining which of several fulfillment options (e.g., pickup, delivery, both) may apply given a changeable proximity between the merchant and the customer (e.g., a moving food truck and/or a moving person), the availability of additional, transient fulfillment options such as couriers, the current conditions that may limit the merchant's ability to fulfill certain orders or to provide certain mechanisms for fulfillment, or other limiting factors. Still further, valuable intelligence about customer interest and historical and predictive customer and merchant profiles can be used to plan and optimize a mobile merchant's route of sale, inventory, and fulfillment management, thereby optimizing the merchant's profit.). 



It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Hammad to include/perform s a cost compared to resource generation ratio, as taught/suggested by Montague. This known technique is applicable to the system of Hammad as they both share characteristics and capabilities, namely, they are directed to analyzing data from mobile service providers including food trucks. One of ordinary skill in the art would have recognized that applying the known technique of Montague would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Montague to the teachings of Hammad would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such cost compared to resource generation ratio features into similar systems. Further, applying wherein the mobile location selections and calendaring provides a cost compared to resource generation ratio for both direct and indirect customer interactions would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the user to select and analyze a possible future location. 

Regarding claims 2, 10, 17, Hammad teaches wherein generating the mobile entity presence metrics for each mobile location further comprises generating the mobile entity presence metrics for entity historic mobile locations (¶ 29, 31, 79-81, 43-46, 57, 60, 88, 106(.

Hammad does not specifically teach a prediction of other mobile locations based on competitor presence at the other mobile locations. 
generating the mobile entity presence metrics for entity historic mobile locations and a prediction of other mobile locations based on competitor presence at the other mobile locations (¶ 27, 35, 38, 40, 47-49, 59). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Hammad to include/perform a prediction of other mobile locations based on competitor presence at the other mobile locations, as taught/suggested by Christian. This known technique is applicable to the system of Hammad as they both share characteristics and capabilities, namely, they are directed to determining the most profitable mobile merchant locations. One of ordinary skill in the art would have recognized that applying the known technique of Christian would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Christian to the teachings of Hammad would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate a prediction of other mobile locations based on competitor presence at the other mobile locations features into similar systems. Further, applying competitor presence data would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the informed scheduling of the mobile entity, thereby increasing the chances of improving profitability.

Regarding claims 5, 13, 20, Hammad teaches wherein identifying historic interactions with an entity comprising resource exchanges further comprises identifying transactions between a customer and the entity and a location associated with the transactions (¶ 29, 31, 36, 43, 58). Also taught by Christian. 

Regarding claims 6, 14, Hammad teaches wherein plotting the geographic location of each of the historic interactions with the entity comprising resource exchange further comprises generation of the data for display with the mobile entity presence metrics (¶ 31, 79-81, 43-46, 57, 60, 88, 106). Also taught by Christian (¶ 27, 28, 54, 57, 61). 

Hammad does not specifically teach a customer cluster matrix. 
However, D'Imporzano discloses a customer cluster matrix (¶ 226-240, Shopper analysis is composed of many different sub processes: Customer Cluster Matrix Customer Segmentation by Brand Sub Category Customer Segmentation). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Hammad to include/perform a customer cluster matrix, as taught/suggested by D'Imporzano. This known technique is applicable to the system of Hammad as they both share characteristics and capabilities, namely, they are directed to collecting consumer sales and marketing data, performing data analysis, and presenting the results of the analysis. One of ordinary skill in the art would have recognized that applying the known technique of D'Imporzano would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of D'Imporzano to the teachings of Hammad would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such a customer cluster matrix features into similar systems. Further, applying a customer cluster matrix would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the revealing of patterns between data points helps to distinguish and outline structures.


Regarding claim 7, Hammad teaches generating the mobile entity presence metrics (¶31).

Hammad does not specifically teach geographic locations other than an entity primary geographical place of business. 
However, Christian discloses wherein the mobile entity locations are geographic locations other than an entity primary geographical place of business (¶ 10, 34, 50, 56, 67). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Hammad to include/perform geographic locations other than an entity primary geographical place of business, as taught/suggested by Christian. This known technique is applicable to the system of Hammad as they both share characteristics and capabilities, namely, they are directed to determining the most profitable mobile merchant locations. One of ordinary skill in the art would have recognized that applying the known technique of Christian would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Christian to the teachings of Hammad would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate geographic locations other than an entity primary geographical place of business features into similar systems. Further, applying geographic locations other than an entity primary geographical place of business would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the informed scheduling of the mobile entity, thereby increasing the chances of improving profitability.

Regarding claims 8, 15, Hammad teaches wherein a mobile resource interaction device performs functions of a point-of-transaction device to complete a transfer of resources from a customer to the user in exchange for products or services provided by the user to the customer at the mobile location (¶ 28, 43, 52, 56, 58, 66). 

Regarding claim 9, Hammad teaches computer program product for an entity presence interface (¶ 50, 54, 55, 74, 91, 100, 119, 121); the computer program product comprising at least one non-transitory computer-readable medium having computer- readable program code portions embodied therein, the computer-readable program code portions comprising (¶ 29, 33, 35, 43-48, 52, 65-67, 112-113); 

an executable portion configured for identifying historic interactions with an entity comprising resource exchanges (¶ 93, Thus, analytics module 206 may aggregate all mobile merchant transactions conducted in the San Francisco Bay Area for the current or previous month, for example, and may then generate the various types of transaction volume data included in FIG. 5 such as sales volume 500(c), transaction count 500(d), mobile merchant count 500(e), sales volume per mobile merchant 500(f), transaction count per mobile merchant 500(g), and/or other transaction volume data. Once the transaction data is analyzed and the transaction volume data required for Report Type A generated, the data may be transmitted by analytics module 206 to report/alert generation module 208. ¶ 29, 43-45, 80, 82, 102); 

an executable portion configured for plotting a geographic location of each of the historic interactions with the entity comprising resource exchange (¶ 31, As used herein, "transaction volume" may refer to a metric describing the volume of transactions at a selected location and/or time of day. For example, transaction volume can include a transaction count (e.g., a number of transactions), a sales volume (e.g., a revenue amount), a mobile merchant count (e.g., a number of mobile merchants), and any other 

an executable portion configured for identifying the historic interactions that occur at a mobile entity location (¶ 27, As used herein, a "mobile merchant" may include an entity that can sell goods and/or services, and that can engage in transactions at different locations. For example, exemplary mobile merchants can include mobile food service providers (e.g., food trucks, food delivery, etc.), door-to-door salesmen, flea market vendors, home service providers (e.g., electricians, carpenters, floor installers, plumbers, gardeners, housekeepers, handymen, etc.), transportation service providers (e.g., taxis, limousines, tow trucks), and any mobile merchants that can engage in transactions at different locations. ¶ 31, As used herein, "transaction volume" may refer to a metric describing the volume of 

an executable portion configured for generating mobile entity presence metrics for each mobile location (Fig. 4-9, ¶ 31, As used herein, "transaction volume" may refer to a metric describing the volume of transactions at a selected location and/or time of day. For example, transaction volume can include a transaction count (e.g., a number of transactions), a sales volume (e.g., a revenue amount), a mobile merchant count (e.g., a number of mobile merchants), and any other suitable metric for a selected location and/or time of day. ¶ 44, For example, a mobile merchant can request that the 

wherein the mobile entity presence metrics identifies direct resource generation, wherein direct resource generation comprises direct interaction with a customer at the mobile location
(¶ 43, To illustrate, when a user makes a purchase at a mobile merchant (e.g., a food truck) using a portable consumer device (e.g., a credit card, debit card, etc.), the mobile merchant or user may swipe or scan the device at an access device of the mobile merchant such as a mobile POS terminal. The terminal may then generate and transmit an authorization request message to the mobile merchant's acquirer. If the mobile POS terminal is capable of determining its geographic location (e.g., utilizing a global positioning system (GPS)), the generated authorization request message can include the location of the terminal which corresponds to the location of the mobile merchant at the time of the transaction. The authorization request message can also include the date and time of the transaction, an authorization amount (e.g., the amount of the transaction), and other transaction data. For example, the authorization request message may indicate that the transaction occurred at Civic Center Plaza in San Francisco, Calif. on May 15, 2012 at 11:30 A.M., and that the authorization amount is $10.00. Upon receipt, the mobile merchant's acquirer can transmit the authorization request message to a payment processing network for forwarding to an issuer of the account associated with the consumer's device. The issuer may then perform a number of authorization, authentication, and fraud detection steps to make a decision regarding whether the transaction is to be approved. If the transaction is approved, the 

an executable portion configured for presenting the mobile entity presence metrics … to a user device (Fig. 4-9, ¶ 31, As used herein, "transaction volume" may refer to a metric describing the volume of transactions at a selected location and/or time of day. For example, transaction volume can include a transaction count (e.g., a number of transactions), a sales volume (e.g., a revenue amount), a mobile merchant count (e.g., a number of mobile merchants), and any other suitable metric for a selected location and/or time of day. ¶ 44, For example, a mobile merchant can request that the payment processing network provide a report on a daily basis, the report indicating the geographic locations and/or times of day associated with the highest sales volume., ¶ 70, Based on the preferences, the analytics module 206 may analyze the transaction data stored in transaction database 212, and generate transaction volume and/or fraud data for selected geographic locations and/or times of day. The data may be transmitted to report/alert generation module 208 so that a message can be generated and transmitted to a client device. ¶ 73, 79, 80);

and an executable portion configured for generating mobile location selections for entity mobile location presence (¶ 79, For example, for transactions conducted by mobile merchants at a given location 500(a) and for a selected date interval 500(b), transaction volume by location report 500 can provide the total sales volume 500(c) (e.g., the total amount of approved transactions not subject to chargeback for all mobile merchants), the transaction count 500(d) (e.g., the total number of transactions conducted by all mobile merchants), the mobile merchant count 500(e) (e.g., the total number of mobile merchants conducting transactions), the sales volume per mobile merchant 500(f) (e.g., the sales volume divided by the mobile merchant count), and the transaction count per mobile 

Hammad does not specifically teach a customer cluster matrix. 
However, D'Imporzano discloses a customer cluster matrix (¶ 226-240, Shopper analysis is composed of many different sub processes: Customer Cluster Matrix Customer Segmentation by Brand Sub Category Customer Segmentation). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Hammad to include/perform a customer cluster matrix, as taught/suggested by D'Imporzano. This known technique is applicable to the system of Hammad as they both share characteristics and capabilities, namely, they are directed to collecting consumer sales and marketing data, performing data analysis, and presenting the results of the analysis. One of ordinary skill in the art would have recognized that applying the known technique of D'Imporzano would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of D'Imporzano to the teachings of Hammad would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such a customer cluster matrix features into similar systems. Further, applying a customer cluster matrix would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the revealing of patterns between data points helps to distinguish and outline structures.	

Hammad does not specifically teach calendaring for entity mobile location presence. 
However, Christian discloses an executable portion configured for plotting a geographic location of each of the historic interactions with the entity comprising resource exchange and an executable portion configured for generating mobile location selections and calendaring for entity mobile location presence (¶ 9, The present invention overcomes the aforementioned drawbacks by providing a system and method for tracking business input data related to mobile food businesses including, but not limited to, sales, orders, revenue, location, time of orders, weather conditions, and day of the week. A software application is provided that compiles the business data from one or more smart phones or devices of mobile food businesses using a profitability location engine. The profitability location engine may be configured to display output prediction data in the form of a report or map, for example, that indicates one or more locations as being profitable for the mobile food business. In addition, the report and/or map may indicate municipal regulations, such as no parking zones, for a particular location so the mobile food business can avoid fines and penalties from the municipality. The profitability location engine may further be configured to provide the mobile food business with a daily or weekly route, for example, to instruct the business owner where to go at a given time or day that will be most profitable. Lastly, the profitability location engine may be configured to compile a profitability map based on the locations of the mobile food business for the past week, month, year, and the like, and indicates an estimated profit at the various locations. ¶ 68, Returning now to FIG. 3, the profitability location engine 132 may further be configured to provide the mobile business user with a route schedule 370 on the user interface 302 to instruct the mobile business where to go at a given time of day, for example. The route schedule 370 may be displayed to the user on the user interface 302 in the form of a calendar, for example. Thus, a list 372 of profitable set up locations, as determined by the profitability location engine, may be provided on the route schedule 370 with a corresponding time frame 374 for each set up location. In 

An executable portion configured for displaying the mobile location selection and calendaring via the entity presence interface (Fig. 3-6, ¶ 9, The profitability location engine may be configured to display output prediction data in the form of a report or map, for example, that indicates one or more locations as being profitable for the mobile food business. In addition, the report and/or map may indicate municipal regulations, such as no parking zones, for a particular location so the mobile food business can avoid fines and penalties from the municipality. The profitability location engine may further be configured to provide the mobile food business with a daily or weekly route, for example, to instruct the business owner where to go at a given time or day that will be most profitable. Lastly, the profitability location engine may be configured to compile a profitability map based on the locations of the mobile food business for the past week, month, year, and the like, and indicates an estimated profit at the various locations. ¶ 68-70, The route schedule 370 may be displayed on a daily, weekly, or monthly basis. The corresponding time frame 374 may be displayed as an hourly time frame, as shown in FIG. 3, or alternatively, may be displayed based on a meal (e.g., breakfast, lunch, dinner, etc.). If the mobile business user decides to go to a set up location different from the suggested profitable set up locations on the list 372, the software application may be configured to automatically update the route schedule 370.)


It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Hammad to include/perform calendaring for entity mobile location presence, as taught/suggested by Christian. This known technique is applicable to the system of Hammad as they both share characteristics and capabilities, namely, they are directed to determining the most profitable mobile merchant locations. One of ordinary skill in the art would have recognized that applying the known technique of Christian would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Christian to the teachings of Hammad would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such calendaring for entity mobile location presence features into similar systems. Further, applying calendaring for entity mobile location presence would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the informed scheduling of the mobile entity. 

Hammad does not specifically teach an indirect resource generation.

However, Meza-Guinea teaches wherein the mobile entity presence metrics further identifies direct resource generation and indirect resource generation from entity presence at the mobile location, wherein direct resource generation comprises direct interaction with a customer at the mobile location and indirect resource generation comprises identification of future interactions from one or more customers at the mobile location (¶ 38, In one embodiment, the recommended matches may be based on availability of one or more of the participants. For example, if a chef inputs into their calendar profile that they will be traveling to a particular city on a particular date, the system may utilize this information to suggest new recommended matches for restaurants in that city that the chef may be 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Hammad to include/perform indirect resource generation, as taught/suggested by Meza-Guinea. This known technique is applicable to the system of Hammad as they both share characteristics and capabilities, namely, they are directed to making location based determinations. One of ordinary skill in the art would have recognized that applying the known technique of Meza-Guinea would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Meza-Guinea to the teachings of Hammad would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such indirect resource generation features into similar systems. Further, applying indirect resource generation would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the building of possible future sales.

Hammad does not specifically teach wherein the mobile location selections and calendaring provides a cost compared to resource generation ratio for both direct and indirect customer interactions.

However, Montague teaches wherein the mobile location selections and calendaring provides a cost compared to resource generation ratio for both direct and indirect customer interactions (col. 5, lines 9-57, Additionally, the systems and methods described herein further provide the ability to receive, via a user interface, a customer selection of an order, to determine, based on real-time location determining systems, locations of one or more mobile entities with changeable locations (such as merchant systems, customer systems, and in some embodiments third party systems such as couriers), and/or to automatically coordinate and monitor location-based fulfillment between the mobile entities. Still further, through the transmission and analysis of data communicated between the computing devices, valuable intelligence about customer interest and historical and predictive customer, merchant, and/or location profiles can be used to plan and optimize a mobile merchant's route of sale, inventory, and fulfillment management, thereby working to optimize merchant profit. Col. 42, lines 15-42, Additionally, the systems and methods described herein further provide the ability to receive, via a user interface, a customer selection of an order, to determine, based on real-time location determining systems, locations of one or more mobile entities with changeable locations (such as merchant systems, customer systems, and in some embodiments third party systems such as couriers), and/or to automatically coordinate and monitor location-based fulfillment between the mobile entities. Still further, through the transmission and analysis of data communicated between the computing devices, valuable intelligence about customer interest and historical and predictive customer, merchant, and/or location profiles can be used to plan and optimize a mobile merchant's route of sale, inventory, and fulfillment management, thereby working to optimize merchant profit. Col. 43, line 55- col. 44, line 24, 
Through the application of the systems and methods described herein and set forth in FIGS. 1-10, customers may receive targeted recommendations based on their proximity to merchants of interest (or merchants offering products of interest) without having to perform extensive search or filtering of 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Hammad to include/perform a cost compared to resource generation ratio, as taught/suggested by Montague. This known technique is applicable to the system of Hammad as they both share characteristics and capabilities, namely, they are directed to analyzing data from mobile service providers including food trucks. One of ordinary skill in the art would have recognized that applying the known technique of Montague would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Montague to the teachings of Hammad would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such cost compared to resource generation ratio features into similar systems. Further, applying wherein the mobile location selections and calendaring provides a cost compared to resource generation ratio for both direct and indirect customer interactions would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the user to select and analyze a possible future location. 


Regarding claim 16, Hammad teaches a computer-implemented method for an entity presence interface, the method comprising (¶ 50, 54, 55, 74, 91, 100, 121, 119); providing a computing system comprising a computer processing device and a non- transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations (¶ 29, 33, 35, 43-48, 52, 65-67, 112-113);

identifying historic interactions with an entity comprising resource exchanges (¶ 93, Thus, analytics module 206 may aggregate all mobile merchant transactions conducted in the San Francisco Bay Area for the current or previous month, for example, and may then generate the various types of transaction volume data included in FIG. 5 such as sales volume 500(c), transaction count 500(d), mobile merchant count 500(e), sales volume per mobile merchant 500(f), transaction count per mobile merchant 500(g), and/or other transaction volume data. Once the transaction data is analyzed and the transaction volume data required for Report Type A generated, the data may be transmitted by analytics module 206 to report/alert generation module 208. ¶ 29, 43-45, 80, 82, 102); 

plotting a geographic location of each of the historic interactions with the entity comprising resource exchange (¶ 31, As used herein, "transaction volume" may refer to a metric describing the volume of transactions at a selected location and/or time of day. For example, transaction volume can include a transaction count (e.g., a number of transactions), a sales volume (e.g., a revenue amount), a mobile merchant count (e.g., a number of mobile merchants), and any other suitable metric for a selected location and/or time of day. ¶ 79-81, FIG. 5 shows a transaction volume by location report 500 according to an embodiment of the invention. As shown in FIG. 5, transaction volume by location report 

identifying the historic interactions that occur at a mobile entity location (¶ 27, As used herein, a "mobile merchant" may include an entity that can sell goods and/or services, and that can engage in transactions at different locations. For example, exemplary mobile merchants can include mobile food service providers (e.g., food trucks, food delivery, etc.), door-to-door salesmen, flea market vendors, home service providers (e.g., electricians, carpenters, floor installers, plumbers, gardeners, housekeepers, handymen, etc.), transportation service providers (e.g., taxis, limousines, tow trucks), and any mobile merchants that can engage in transactions at different locations. ¶ 31, As used herein, "transaction volume" may refer to a metric describing the volume of transactions at a selected location and/or time of day. For example, transaction volume can include a transaction count (e.g., a number of transactions), a sales volume (e.g., a revenue amount), a mobile merchant count (e.g., a number of mobile merchants), and any other suitable metric for a selected location and/or time of day. ¶ 79-81, 

generating mobile entity presence metrics for each mobile location (Fig. 4-9, ¶ 31, As used herein, "transaction volume" may refer to a metric describing the volume of transactions at a selected location and/or time of day. For example, transaction volume can include a transaction count (e.g., a number of transactions), a sales volume (e.g., a revenue amount), a mobile merchant count (e.g., a number of mobile merchants), and any other suitable metric for a selected location and/or time of day. ¶ 44, For example, a mobile merchant can request that the payment processing network provide a report on a daily basis, the report indicating the geographic locations and/or times of day associated with the highest sales volume., ¶ 70, Based on the preferences, the analytics module 206 may analyze the transaction data stored in transaction database 212, and generate transaction volume and/or fraud data 

wherein the mobile entity presence metrics identifies direct resource generation, wherein direct resource generation comprises direct interaction with a customer at the mobile location (¶ 43, To illustrate, when a user makes a purchase at a mobile merchant (e.g., a food truck) using a portable consumer device (e.g., a credit card, debit card, etc.), the mobile merchant or user may swipe or scan the device at an access device of the mobile merchant such as a mobile POS terminal. The terminal may then generate and transmit an authorization request message to the mobile merchant's acquirer. If the mobile POS terminal is capable of determining its geographic location (e.g., utilizing a global positioning system (GPS)), the generated authorization request message can include the location of the terminal which corresponds to the location of the mobile merchant at the time of the transaction. The authorization request message can also include the date and time of the transaction, an authorization amount (e.g., the amount of the transaction), and other transaction data. For example, the authorization request message may indicate that the transaction occurred at Civic Center Plaza in San Francisco, Calif. on May 15, 2012 at 11:30 A.M., and that the authorization amount is $10.00. Upon receipt, the mobile merchant's acquirer can transmit the authorization request message to a payment processing network for forwarding to an issuer of the account associated with the consumer's device. The issuer may then perform a number of authorization, authentication, and fraud detection steps to make a decision regarding whether the transaction is to be approved. If the transaction is approved, the issuer can generate and transmit an authorization response message back to the payment processing network for forwarding to the mobile merchant's acquirer. ¶ 58, 66.);



presenting the mobile entity presence metrics … to a user device (Fig. 4-9, ¶ 31, As used herein, "transaction volume" may refer to a metric describing the volume of transactions at a selected location and/or time of day. For example, transaction volume can include a transaction count (e.g., a number of transactions), a sales volume (e.g., a revenue amount), a mobile merchant count (e.g., a number of mobile merchants), and any other suitable metric for a selected location and/or time of day. ¶ 44, For example, a mobile merchant can request that the payment processing network provide a report on a daily basis, the report indicating the geographic locations and/or times of day associated with the highest sales volume., ¶ 70, Based on the preferences, the analytics module 206 may analyze the transaction data stored in transaction database 212, and generate transaction volume and/or fraud data for selected geographic locations and/or times of day. The data may be transmitted to report/alert generation module 208 so that a message can be generated and transmitted to a client device. ¶ 73, 79, 80);

and generating mobile location selections for entity mobile location presence (¶ 79, For example, for transactions conducted by mobile merchants at a given location 500(a) and for a selected date interval 500(b), transaction volume by location report 500 can provide the total sales volume 500(c) (e.g., the total amount of approved transactions not subject to chargeback for all mobile merchants), the transaction count 500(d) (e.g., the total number of transactions conducted by all mobile merchants), the mobile merchant count 500(e) (e.g., the total number of mobile merchants conducting transactions), the sales volume per mobile merchant 500(f) (e.g., the sales volume divided by the mobile merchant count), and the transaction count per mobile merchant 500(g) (e.g., the transaction count divided by the mobile merchant count). In embodiments of the invention, more, less, or different information may be included 

Hammad does not specifically teach a customer cluster matrix. 
However, D'Imporzano discloses a customer cluster matrix (¶ 226-240, Shopper analysis is composed of many different sub processes: Customer Cluster Matrix Customer Segmentation by Brand Sub Category Customer Segmentation). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Hammad to include/perform a customer cluster matrix, as taught/suggested by D'Imporzano. This known technique is applicable to the system of Hammad as they both share characteristics and capabilities, namely, they are directed to collecting consumer sales and marketing data, performing data analysis, and presenting the results of the analysis. One of ordinary skill in the art would have recognized that applying the known technique of D'Imporzano would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of D'Imporzano to the teachings of Hammad would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such a customer cluster matrix features into similar systems. Further, applying a customer cluster matrix would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the revealing of patterns between data points helps to distinguish and outline structures.	


However, Christian discloses plot a geographic location of each of the historic interactions with the entity comprising resource exchange and generate mobile location selections and calendaring for entity mobile location presence (¶ 9, The present invention overcomes the aforementioned drawbacks by providing a system and method for tracking business input data related to mobile food businesses including, but not limited to, sales, orders, revenue, location, time of orders, weather conditions, and day of the week. A software application is provided that compiles the business data from one or more smart phones or devices of mobile food businesses using a profitability location engine. The profitability location engine may be configured to display output prediction data in the form of a report or map, for example, that indicates one or more locations as being profitable for the mobile food business. In addition, the report and/or map may indicate municipal regulations, such as no parking zones, for a particular location so the mobile food business can avoid fines and penalties from the municipality. The profitability location engine may further be configured to provide the mobile food business with a daily or weekly route, for example, to instruct the business owner where to go at a given time or day that will be most profitable. Lastly, the profitability location engine may be configured to compile a profitability map based on the locations of the mobile food business for the past week, month, year, and the like, and indicates an estimated profit at the various locations. ¶ 68, Returning now to FIG. 3, the profitability location engine 132 may further be configured to provide the mobile business user with a route schedule 370 on the user interface 302 to instruct the mobile business where to go at a given time of day, for example. The route schedule 370 may be displayed to the user on the user interface 302 in the form of a calendar, for example. Thus, a list 372 of profitable set up locations, as determined by the profitability location engine, may be provided on the route schedule 370 with a corresponding time frame 374 for each set up location. In one non-limiting example, the mobile business user may generate the route schedule 370 based off of past routes that were profitable, for example. Additionally or 

display the mobile location selection and calendaring via the entity presence interface (Fig. 3-6, ¶ 9, The profitability location engine may be configured to display output prediction data in the form of a report or map, for example, that indicates one or more locations as being profitable for the mobile food business. In addition, the report and/or map may indicate municipal regulations, such as no parking zones, for a particular location so the mobile food business can avoid fines and penalties from the municipality. The profitability location engine may further be configured to provide the mobile food business with a daily or weekly route, for example, to instruct the business owner where to go at a given time or day that will be most profitable. Lastly, the profitability location engine may be configured to compile a profitability map based on the locations of the mobile food business for the past week, month, year, and the like, and indicates an estimated profit at the various locations. ¶ 68-70, The route schedule 370 may be displayed on a daily, weekly, or monthly basis. The corresponding time frame 374 may be displayed as an hourly time frame, as shown in FIG. 3, or alternatively, may be displayed based on a meal (e.g., breakfast, lunch, dinner, etc.). If the mobile business user decides to go to a set up location different from the suggested profitable set up locations on the list 372, the software application may be configured to automatically update the route schedule 370.)

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Hammad to include/perform calendaring for entity mobile location presence, as 
Hammad does not specifically teach an indirect resource generation.

However, Meza-Guinea teaches wherein the mobile entity presence metrics further identifies direct resource generation and indirect resource generation from entity presence at the mobile location, wherein direct resource generation comprises direct interaction with a customer at the mobile location and indirect resource generation comprises identification of future interactions from one or more customers at the mobile location (¶ 38, In one embodiment, the recommended matches may be based on availability of one or more of the participants. For example, if a chef inputs into their calendar profile that they will be traveling to a particular city on a particular date, the system may utilize this information to suggest new recommended matches for restaurants in that city that the chef may be interested in. Customers may also receive similar calendar and location-based suggestions. Restaurants may also receive location-based suggestions for traveling chefs or even traveling restaurants, such as a food truck. ¶ 48, 49 “Similarly, the system includes a communication tool that allows the participants in an event to easily communicate with each other for planning and marketing of the event. This includes 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Hammad to include/perform indirect resource generation, as taught/suggested by Meza-Guinea. This known technique is applicable to the system of Hammad as they both share characteristics and capabilities, namely, they are directed to making location based determinations. One of ordinary skill in the art would have recognized that applying the known technique of Meza-Guinea would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Meza-Guinea to the teachings of Hammad would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such indirect resource generation features into similar systems. Further, applying indirect resource generation would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the building of possible future sales.

Hammad does not specifically teach wherein the mobile location selections and calendaring provides a cost compared to resource generation ratio for both direct and indirect customer interactions.

However, Montague teaches wherein the mobile location selections and calendaring provides a cost compared to resource generation ratio for both direct and indirect customer interactions (col. 5, lines 9-57, Additionally, the systems and methods described herein further provide the ability to receive, via a 
Through the application of the systems and methods described herein and set forth in FIGS. 1-10, customers may receive targeted recommendations based on their proximity to merchants of interest (or merchants offering products of interest) without having to perform extensive search or filtering of merchant's and/or their products. Further, the systems described herein expedite a fulfillment process by dynamically determining which of several fulfillment options (e.g., pickup, delivery, both) may apply given a changeable proximity between the merchant and the customer (e.g., a moving food truck and/or a moving person), the availability of additional, transient fulfillment options such as couriers, the current 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Hammad to include/perform s a cost compared to resource generation ratio, as taught/suggested by Montague. This known technique is applicable to the system of Hammad as they both share characteristics and capabilities, namely, they are directed to analyzing data from mobile service providers including food trucks. One of ordinary skill in the art would have recognized that applying the known technique of Montague would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Montague to the teachings of Hammad would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such cost compared to resource generation ratio features into similar systems. Further, applying wherein the mobile location selections and calendaring provides a cost compared to resource generation ratio for both direct and indirect customer interactions would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the user to select and analyze a possible future location. 

Claim 3, 11, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammad et al. (US 20130198046 A1) in view of D'Imporzano et al. (US 20090307054 A1) in view of Christian et al. (US . 

Regarding claims 3, 11, 18, Hammad teaches wherein generating the mobile entity presence metrics for each mobile location (¶ 29, 31, 79-81, 43-46, 57, 60, 88, 106).

Hammad does not specifically teach comparing resource generation at the mobile location compared to resource expensed for travel to the mobile location. 
However, Christian discloses wherein generating the mobile entity presence metrics for each mobile location comprises comparing resource generation at the mobile location compared to resources expensed for the mobile location (Fig. 3, ¶ 70-72). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Hammad to include/perform comparing resource generation at the mobile location compared to resource expensed for the mobile location, as taught/suggested by Christian. This known technique is applicable to the system of Hammad as they both share characteristics and capabilities, namely, they are directed to determining the most profitable mobile merchant locations. One of ordinary skill in the art would have recognized that applying the known technique of Christian would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Christian to the teachings of Hammad would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such resource expense features into similar systems. Further, applying comparing resource generation at the mobile location compared to resource expensed for the mobile location would have been 

Akin teaches resource generation at the mobile location compared to resources expensed for travel to the mobile location (abstract, ¶ 16, 19, 23-25).  

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Hammad to include/perform comparing resource generation at the mobile location compared to resource expensed for travel to the mobile location, as taught/suggested by Akin. This known technique is applicable to the system of Hammad as they both share characteristics and capabilities, namely, they are directed to analytics by mobile sellers to enhance profits. One of ordinary skill in the art would have recognized that applying the known technique of Akin would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Akin to the teachings of Hammad would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such resource expense features into similar systems. Further, applying comparing resource generation at the mobile location compared to resource expensed for travel to the mobile location would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for better planning and a chance for more profitability.

Other pertinent prior art references includes Henderson (US 20190050873 A1) which discloses evaluating and assessing possible locations for a pop-up shop. Rimer et al. (US 20170161704 A1) which discloses methods of merchants brining the point of sale to the customer. Kim (US 20160014220 A1) . 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683